Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 29, 2018

                                       No. 04-18-00151-CR

                                      Alejandro ESPARZA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 13368CR
                          Honorable Robert Cadena, Judge Presiding


                                         ORDER
       The trial court’s certifications in these appeals state “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal.” The clerk’s records contain a written plea
bargain, and the punishment assessed did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant; Rule 25.2(a)(2) applies. See TEX. R. APP. P.
25.2(a)(2).
        This court must dismiss these appeals “if a certification that shows the defendant has a
right of appeal has not been made part of the record under these rules.” Id. R. 25.2(d); see
Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
        We ORDER Appellant to cause an amended trial court certification to be filed in this
court for each appeal within THIRTY days of the date of this order showing Appellant has the
right of appeal in each case. See TEX. R. APP. P. 25.2(d), 37.1; see also Dears v. State, 154
S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio
2003, no pet.). If no amended trial court certifications are filed as ordered, these appeals will be
dismissed. See TEX. R. APP. P. 25.2(d).
       All other appellate deadlines are SUSPENDED pending further order of this court.


                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of March, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court